—-Order, Supreme Court, New York County (David Saxe, J.), entered September 14, 1994, denying appellants’ motion to quash certain subpoenas and for related relief, unanimously affirmed, with costs.
"In a matrimonial action, under equitable distribution and Domestic Relations Law § 236 (B) (4), broad financial disclosure is necessary and required”, and such discovery is not *209restricted to the parties but is obtainable from appropriate third parties (Gellman v Gellman, 160 AD2d 265, 267). Such discovery is permitted of an employer, even where there is no equity interest, especially where, as here, plaintiff has frustrated direct discovery (see, Lawson v Lawson, 194 AD2d 389) and where it appears plaintiff may have "other financial interests” in the entity (Colin v Colin, 113 AD2d 817, 818). Defendant provided ample evidence to support the discovery requests, and thus the court was within its discretion in denying the motions to quash the subpoenas. Concur—Ellerin, J. P., Rubin, Ross, Nardelli and Tom, JJ.